

Exhibit 10.52


NOBLE CORPORATION
2017 Short-Term Incentive Plan (“STIP”)
Plan Overview, Terms and Conditions




Plan Purpose
The success of Noble Corporation (“Noble”) and its subsidiaries (collectively,
the “Company”) is a result of the efforts of all key employees. In order to
focus each employee’s efforts on optimizing the Company’s overall operational
and financial results, the Company maintains this Short Term Incentive Plan (the
“Plan”) to reward employees for successful achievement of specific goals.


An effective incentive plan should both align employee interests with those of
shareholders and motivate and influence employee behavior. Key positions within
the Company have the ability to make a positive contribution to key factors that
increase shareholder value. These factors can be quantified and measured through
achievement of various financial and operational targets. The objectives of
using such targets in the formulation of the specific Company goals are to link
an employee’s annual incentive award more closely to the metrics that lead to
the creation of shareholder wealth and to promote a culture of high performance
and an environment of teamwork.


Eligibility and Participation
Full-time shore-based employees and select offshore employees are eligible for
consideration of a bonus under the Plan, based upon performance, subject to the
approval of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Noble. Each such employee will be considered either a
“Corporate” employee or an “Operations” employee for purposes of determining the
employee’s Adjusted Target Bonus, as described later.


To be eligible to receive a bonus payment with respect to a Plan year, an
employee must be actively employed by the Company on the last day of such Plan
year and must continue to be employed through the date on which bonus payments
for such Plan year are made. An employee shall not be eligible to receive any
bonus payment if the employee’s employment with the Company terminates for any
reason, either voluntarily or involuntarily (except as noted below), before that
date on which bonus payments for a Plan year are made. The Plan year is also the
calendar year unless otherwise specified.


However, in the event of death, disability or retirement, the employee or estate
of the former employee may receive a prorated payment from the Plan, at the
discretion of the Committee and the Chief Executive Officer (the “CEO”). For
purposes of the Plan, “disability” means any termination of employment with the
Company or an affiliate of the Company because of a long- term or total
disability, as determined by the Company’s disability insurance programs.
“Retirement” means a termination of employment with the Company on a voluntary
basis by a person if, immediately prior to such termination of employment, the
sum of the age and the number of years of continuous service of such person with
the Company is equal to or greater than 60.




--------------------------------------------------------------------------------







Plan Funding


The Award Pool for 2017 will primarily be a function of the Company’s
performance on key metrics to include:
•
Company EBITDA versus budget (weighted 65%)

•
Company Safety results (weighted 25%)

•
Environmental Compliance Plan (weighted 10%)

See Exhibit 1 for details on the Company’s performance measures. Generally, each
goal is structured to include a Threshold, Target and Maximum level of
achievement. The Threshold is the minimum level of achievement. If Performance
is below Threshold for a goal, it will yield no pool funding associated with
that goal.


The Award Pool available will be determined first by multiplying the sum of the
target bonuses for all eligible employees at the end of the year (“Aggregate
Target Bonuses”) by the Company’s weighted performance as measured by the
results of the key metrics. See Exhibit 2 for an example illustrating the
calculation of the Award Pool.


The Award Pool will be allocated as described in the next sections.


Individual Target Bonus
The target bonus for an employee is an amount equal to the employee’s salary at
the end of the Plan year multiplied by the assigned target bonus percentage.
Target bonuses range from 4% to 110% of salary. The assigned targets are based
on competitive market data and internal equity considerations and are reviewed
each year. Note that, for purposes of calculating the Aggregate Target Bonuses,
a target bonus percentage of up to 6% will be used for those employees covered
under the Plan that do not have a formal target bonus percentage.
Financial and Operating Goals
Goals for the following categories will be approved by the Committee for each
Plan year. Financial and Operating results will be based on the goals and
weights as shown below, and are different for Corporate and Operations
employees:





Financial and Operating Goal Weighting Schedule
Goal
Corporate
Operations
Company EBITDA
65%
--
Region Cash Operating Margin
--
65%
Company Safety
25%
12.5%
Region Safety
--
12.5%
Environmental Compliance Plan
10%
10%



The performance scales for 2017 for these metrics are provided in Exhibit 1.
In administering the Plan and reviewing the calculation of the Financial and
Operating goals, the Committee may take into consideration the effect of any
unusual, non-recurring or extraordinary item or event that impacts the Company
or any member of the Driller Peer Group during the year, including, but not
limited to, acquisitions, divestitures or impairments. Furthermore, the
Committee may make adjustments to the calculation of any of the Financial and
Operating goals so that any such unusual, non-recurring or extraordinary item or
event does not distort or adversely affect the calculation of the Financial and
Operating goals.


Determination of Individual Awards


Each target bonus will be adjusted by the overall Corporate and/or Operations
Financial and Operating results depending on the employee (see Exhibit 1). This
will be the Adjusted Target Bonus. For example, if an individual’s bonus target
is $10,000, and the performance multiple for Financial and Operating goals is
1.20, the Adjusted Target Bonus would be $12,000. The cumulative total of awards
for all employees will be the “Aggregate Calculated Pool”.


Amounts may be adjusted for employees hired or promoted during the Plan year
considering length of service or time in position, and may also be adjusted
upward or downward by up to 20% to reflect merit, individual and team
performance and/or additional selected criteria, including regulatory
compliance, subject to the approval of the Committee and CEO. In extreme
circumstances, the Adjusted Target Bonus can be adjusted downward by as much as
100% for any reason, including, but not limited to, Company or region
performance, individual employee performance, employee conduct, separation of
employment, etc., subject to the approval of the Committee and CEO.


Note that if on a cumulative basis the sum of the awards in the Aggregate
Calculated Pool is greater than the Award Pool, bonuses will be adjusted on a
pro-rata basis to remain within the constraints of the Award Pool.


Review and Approval


The Board will approve the Company’s budget for the year in terms of EBITDA and
Cash Operating Margin for each region, relative safety achievement, and
environmental compliance goals (and associated payouts for each) no later than
March 31st of the year.
If, after the establishment of goals for a Plan year, the budget changes
substantially due to subsequent events, such as the acquisition, spin-off or
sale of assets, any unusual or non- recurring item or any unforeseen event that
impacts the Company, a region or the industry as a whole, then the Committee may
make adjustments to the respective goals in order that the affected participants
may not be adversely impacted by such an event or item. Any such revised goals
shall be applicable to the Plan year from and after the time of their approval.
After the end of each Plan year, the Committee, in its best business judgment,
will make the final determination on the size of the Award Pool for such Plan
year. All bonus calculations, allocations and recommendations are subject to
review and approval by the Committee.
Separately, managers having responsibility for recommending the allocation of
bonuses to eligible employees shall submit their recommended bonus for each
employee to the Executive Vice President and the CEO for review and approval.
Notwithstanding anything otherwise contained in this Plan, the Committee and the
CEO (and any delegated designee of the CEO) shall have the authority to adjust
individual bonus amounts as deemed to be appropriate for any reason, including,
but not limited to, Company or region performance, individual employee
performance, employee conduct, separation of employment, etc.
At-Will Employment
Nothing in the Plan guarantees or constitutes a contract for any specific term
of employment or otherwise limits the Company’s or an employee’s right to
terminate the employment relationship for any reason at any time.





